 

Exhibit 10.12

 

[image007.jpg] 

525 Washington Blvd.

 

Suite 1405

 

Newport, NJ 07310

 

December 27, 2017

 

FML Malta, Ltd.

FXDD Malta Limited

 

Re:       General Services Agreement - Correction

 

To whom it may concern:

 

On May 24, 2016, Nukkleus Limited (the “Subsidiary”) entered into a General
Services Agreement to provide its software, technology, customer sales and
marketing and risk management technology hardware and software solutions package
to FML Malta, Ltd. (“FML Malta”), a private limited liability company formed
under the laws of Malta. The General Services Agreement entered with FML Malta
provided that FML Malta will pay the Subsidiary at minimum $2,000,000 per month.

 

On October 17, 2017, effective October 1, 2017, the Subsidiary entered into an
amendment of that certain General Service Agreement entered with FML Malta dated
May 24, 2016 pursuant to which the amount payable by FML to Subsidiary for
services was reduced to $1,600,000.

 

The Subsidiary and FML Malta hereby acknowledge that there was an error in
drafting the General Services Agreement and the amendment in so far as the
correct party to such agreement is FXDD Malta Limited, a private limited
liability company formed under the laws of Malta (“FXDD Malta”).

 

The Subsidiary, FML Malta and the FXDD Malta hereby agree to the correction of
the General Services Agreement and the amendment to replace the name of FML
Malta with that of FXDD Malta. The parties further agree that all provisions
contained in the Agreement and the amendment shall apply to FXDD Malta and FXDD
consent to be bound by the terms and conditions of the Agreement and the
amendment.

 

We request that you execute below agreeing to the terms of this letter
agreement.

 



  Sincerely,         Nukkleus Limited         By: /s/ Emil Assentato    
Name: Emil Assentato   Title:   Chairman

 



ACKNOLWEDGED AND AGREED:       FML Malta, Ltd.       By: /s/ Joseph Botkier  
Name:  Joseph Botkier   Title:    Director       FXDD Malta Limited   By: /s/
Joseph Botkier   Name:  Joseph Botkier   Title:    Director  

 

 